Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 15, 2022. Claims 1-18 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following list of claims replaces the previous ones:
1. A method for promoting replication of infectious bovine rhinotracheitis viruses, comprising: irradiating a medium for Madin-Darby bovine kidney (MDBK) cells with a cold atmospheric plasma generator; adding the irradiated medium to the MDBK cells; and adding infectious bovine rhinotracheitis viruses for incubation.
2. The method of claim 1, wherein the medium comprises Dulbecco's modified eagle medium (DMEM).
3. The method of claim 2, wherein in the step of irradiating the DMEM with the cold atmospheric plasma generator, a helium flow rate is controlled to 1 slm and an output voltage of a high-frequency power supply is controlled to 0.96-1.24 kV by a transformer.
4. The method of claim 2, wherein in the step of irradiating the DMEM with the cold atmospheric plasma generator, the DMEM is placed under the cold atmospheric plasma generator; where a distance between an end of the plasma beam and the DMEM is controlled to 1 cm.
5. The method of claim 3, wherein in the step of irradiating the DMEM with the cold atmospheric plasma generator, the DMEM is placed under the cold atmospheric plasma generator; where a distance between an end of the plasmaPage 2 of 7Serial No.: 16 388,823Reply to Office action of April 25, 2022 beam and the DMEM is controlled to 1 cm.
6. The method of claim 2, wherein an irradiation time is 2 minutes.
7. The method of claim 3, wherein an irradiation time is 2 minutes.
8. The method of claim 2, further comprising: 
plating the MDBK cells to a 6-well plate with 500,000 cells per well one day before the medium for the Madin-Darby bovine kidney cells is irradiated with the cold atmospheric plasma generator.
9. The method of claim 3, further comprising: 
plating the MDBK cells to a 6-well plate with 500,000 cells per well one day before the medium for the Madin-Darby bovine kidney cells is irradiated with the cold atmospheric plasma generator.
10. The method of claim 8, wherein the irradiated medium is added to the Madin-Darby bovine kidney cells with 1 mL of irradiated medium per well.
11. The method of claim 9, wherein the irradiated medium is added to the Madin-Darby bovine kidney cells with 1 mL of irradiated medium per well.
12. The method of claim 10, wherein the step of adding infectious bovine rhinotracheitis viruses for incubation comprises: carrying out the incubation in an incubator at 37°C for 1 hour after the infectious bovine rhinotracheitis viruses are added.
13. The method of claim 11, wherein the step of adding infectious bovine rhinotracheitis viruses for incubation comprises:Page 3 of 7Serial No.: 16 388,823 Reply to Office action of April 25, 2022carrying out the incubation in an incubator at 37°C for 1 hour after the infectious bovine rhinotracheitis viruses are added.
14. The method of claim 1, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
15. The method of claim 2, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
16. The method of claim 3, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
17. The method of claim 10, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
18. The method of claim 11, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
19. The method of claim 12, further comprising: Page 4 of 7Serial No.: 16 388,823 Reply to Office action of April 25, 2022 after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells.
20. The method of claim 13, further comprising: after the incubation of the infectious bovine rhinotracheitis viruses, culturing the MDBK cells with a 1640 medium containing 2% fetal bovine serum until the cells are completely detached, and then collecting the MDBK cells. 

                                                            Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648